J-S21007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LONDELL JONES                           :
                                         :
                   Appellant             :   No. 106 WDA 2017

              Appeal from the PCRA Order December 14, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0007646-2013


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                               FILED MAY 31, 2018

      Appellant, Londell Jones, appeals from the order entered on December

14, 2016 that denied his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      Briefly, the facts are as follows. On May 24, 2014, Appellant, aged 16,

fired two bullets from a handgun into the chest of a female victim in the

Hawkins Village residences in Rankin, Pennsylvania. Those gunshot wounds

proved fatal. A witness who viewed the events identified Appellant as the

shooter and the entire incident was captured on video camera.

      The Commonwealth charged Appellant via criminal information with one

count each of criminal homicide (18 Pa.C.S.A. § 2501), robbery (18 Pa.C.S.A.

§ 3701(a)(2)), criminal conspiracy (18 Pa.C.S.A. § 903(a)), and possession of

a firearm by a minor (18 Pa.C.S.A. § 6110.1(a)).     On December 8, 2014,

Appellant entered a negotiated guilty plea to third-degree murder.         In
J-S21007-18



exchange for the plea, the Commonwealth withdrew the remaining charges

and agreed to a sentence of ten to 25 years’ incarceration. On the same day,

the trial court sentenced Appellant in accordance with the parties’ agreement.

No direct appeal was filed.

         On December 30, 2015, Appellant filed a pro se petition for collateral

relief. The petition alleged that counsel was ineffective for failing to: inform

Appellant about the castle doctrine; furnish Appellant with discovery

materials; reasonably consult with Appellant regarding evidence to be used

against him; timely secure the videotape of the shooting; and, investigate and

research the case. The petition also alleged that the court erred in refusing

to grant counsel’s motion for leave to withdraw. Thereafter, the PCRA court

appointed counsel. On October 27, 2016, the PCRA court issued notice of its

intent    to   dismiss   Appellant’s    petition     pursuant to   Pa.R.Crim.P. 907.

Appellant’s petition was dismissed by order of December 14, 2016.                PCRA

counsel filed a timely notice of appeal on January 13, 2017.           On February 6,

2017, the PCRA court granted counsel’s motion to withdraw, which was

previously filed on June 21, 2016. Appellant, acting pro se, filed a concise

statement of errors complained of on appeal on March 6, 2017.1

         Appellant’s pro se brief to this Court raises three issues. First, Appellant

argues that his guilty plea was invalid because he was not informed of the

possible sentences that he faced.              See Appellant’s Brief at 5-6.   Second,

____________________________________________


1   Appellant’s concise statement included the claims he raises in this appeal.

                                           -2-
J-S21007-18



Appellant claims that procedural and structural errors occurred at his

sentencing hearing. See id. at 7-8. Lastly, Appellant asserts that counsel

failed to investigate and present a self-defense claim.2 See id. at 9-10.

       Relevant to Appellant’s claim, this Court previously stated:

       Appellant's claim for ineffective assistance of counsel in
       connection with advice rendered regarding whether to plead guilty
       is cognizable under the PCRA pursuant to 42 Pa.C.S.
       § 9543(a)(2)(ii). See Commonwealth v. Lynch, 820 A.2d 728,
       731–32 (Pa. Super. 2003) (“If the ineffective assistance of counsel
       caused the defendant to enter an involuntary or unknowing plea,
       the PCRA will afford the defendant relief.”); Commonwealth v.
       Rathfon, 899 A.2d 365, 369 (Pa. Super. 2006). Our standard of
       review of a trial court order granting or denying relief under the
       PCRA calls upon us to determine “whether the determination of
       the PCRA court is supported by the evidence of record and is free
       of legal error.” Commonwealth v. Garcia, 23 A.3d 1059, 1061
       (Pa. Super. 2011).      “The PCRA court's findings will not be
       disturbed unless there is no support for the findings in the certified
       record.” Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super.
       2012).

       Pennsylvania has recast the two-factor inquiry regarding the
       effectiveness of counsel set forth by the United States Supreme
       Court in Strickland v. Washington, 466 U.S. 668 (1984), as the
       following three-factor inquiry:




____________________________________________


2 The Commonwealth asks us to affirm the PCRA court’s order without
reaching the merits of Appellant’s claims on grounds that defects in Appellant’s
submission preclude meaningful review. We agree with the Commonwealth
that substantial defects pervade Appellant’s materials, including his argument
section, which is defective in both style and substance, as it is unorganized,
undeveloped, and largely incomprehensible. In our discretion, however, we
shall decline the Commonwealth’s invitation and we elect to address
Appellant’s claims such as they are.

                                           -3-
J-S21007-18


        [I]n order to obtain relief based on [an ineffectiveness] claim,
        a petitioner must establish: (1) the underlying claim has
        arguable merit; (2) no reasonable basis existed for counsel's
        actions or failure to act; and (3) petitioner suffered prejudice
        as a result of counsel's error such that there is a reasonable
        probability that the result of the proceeding would have been
        different absent such error.

      Commonwealth v. Reed, 971 A.2d 1216, 1221 (Pa. 2005)
      (citing Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa.
      1987)). Trial counsel is presumed to be effective, and Appellant
      bears the burden of pleading and proving each of the three factors
      by a preponderance of the evidence. Rathfon, 899 A.2d at 369;
      see also Commonwealth v. Meadows, 787 A.2d 312, 319–320
      (Pa. 2001).

                                       ***

      Allegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused the defendant to enter an involuntary or unknowing plea.
      Where the defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel's advice
      was within the range of competence demanded of attorneys in
      criminal cases.

      Wah, 42 A.3d at 338-339 (internal quotation marks and
      modifications omitted); see Commonwealth v. Yager, 685 A.2d
      1000, 1003–1004 (Pa. Super. 1996). Thus, to establish prejudice,
      “the [petitioner] must show that there is a reasonable probability
      that, but for counsel's errors, he would not have pleaded guilty
      and would have insisted on going to trial.” Rathfon, 899 A.2d at
      369–370 (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).
      “The reasonable probability test is not a stringent one”; it merely
      refers to “a probability sufficient to undermine confidence in the
      outcome.” [Rathfon, 899 A.2] at 370 (quoting Commonwealth
      v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)).

Commonwealth v. Barndt, 74 A.3d 185, 191-192 (Pa. Super. 2013)

(parallel citations omitted).




                                       -4-
J-S21007-18


       Appellant is not entitled to relief on his first claim. The record confirms

that Appellant was informed of the maximum penalties he could receive for

the charged offenses, including criminal homicide. Specifically, Appellant was

advised that, since he was 16 years of age, he could be sentenced to 35 years

to life imprisonment if he were convicted of first degree murder.            See

Commonwealth v. Batts, 66 A.3d 286, 293 (Pa. 2013); 18 Pa.C.S.A.

§ 1102.1(a)(1). Moreover, despite Appellant’s claim that “life in prison [is]

not acceptable for a juvenile,” the United States Supreme Court’s decision in

Miller v. Alabama, 132 S.Ct. 2455 (2012) held only that mandatory life

sentences without the possibility of parole constitute cruel and unusual

punishment when imposed on juveniles. Here, the record demonstrates that

the trial court thoroughly reviewed the potential convictions that confronted

Appellant, as well as the maximum sentence for each offense.              At the

conclusion of this colloquy, Appellant advised the court that he had discussed

these issues with his counsel. Thus, Appellant was not misled or misinformed

about the penalty for first-degree murder and his initial claim merits no relief.

       In his second claim, Appellant appears to assert that procedural and

structural errors occurred during his sentencing hearing. This claim, however,

is entirely incoherent and woefully undeveloped.3 Hence, it is waived. See

____________________________________________


3 Appellant’s concise statement alleged that he was not present for his
sentencing hearing. To the extent Appellant bases his second claim on this
contention, we concur with the PCRA court’s determination that the transcript



                                           -5-
J-S21007-18


Commonwealth v. Rahman, 75 A.3d 497, 504 (Pa. Super. 2013) (appellant

waives claim where brief offers no discussion with citation to relevant authority

and otherwise fails to develop contentions in meaningful fashion capable of

review).

       In his third issue, Appellant asserts that counsel did not thoroughly

investigate this case, suggesting that counsel should have presented a

self-defense claim and that his failure to do so was ineffective. This claim

merits no relief. The record reflects that counsel did, in fact, consider such a

defense but that Appellant ultimately chose not to pursue that course of

action. Hence, counsel cannot be deemed ineffective on this basis.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2018




____________________________________________


of Appellant’s sentencing proceeding refutes this allegation. See PCRA Court
Opinion, 5/30/17, at 8.

                                           -6-